DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Agrawal (US 20130181636 A1) is considered close pertinent art to the claimed invention as it discloses a global positioning system (GPS) registration tool (GRT) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC.

Regarding claim 1, Agrawal discloses [Note: what Agrawal fails to disclose is strike-though] 
A global positioning system (GPS) registration tool (GRT) (Fig. 1 and Fig. 45 depict element 124, “the configurator”) comprising: 
a communications interface (Fig 1, Communication network 110) for facilitating communication between the GRT and a streetlight controller (SLC) (Paragraph 0036, “The streetlight controller 104 can be configured to communicate with other streetlight controllers deployed on streetlights 102 within a network of streetlights 106. In some implementations, the streetlight controllers 104 can communicate with a communication network such as a network 110.”) during installation of the SLC at a light fixture (Paragraph 0139, “In some implementations, the streetlight controller identification number can be assigned to the streetlight that the configurator 124 is closest to. In some implementations, the configurator 124 can use the GPS to make a latitude measurement and a longitude measurement at an installation site. “), wherein the GRT (Fig. 1 and Fig. 45 depict element 124, “the configurator”)  is configured to, (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104.” and Paragraph 0162, “The operations include receiving information representative of a location and status of a streetlight included in a network of streetlights (5202). Operations also include presenting a representation of the streetlight in a graphical user-interface in accordance with the received location and status information (5204), receiving information representing a selection of the streetlight being included in a group of streetlights presented by the graphical user-interface (5206), and initiating delivery of one or more control signals to the group of streetlights (5208).”; therefore, the location and status information is stored in the street light controller and includes GPS information), and 


Park (KR 20110012019, citations corresponding to provided English translation copy) is considered close pertinent art to the claimed invention as it discloses a device utilizing GPS to determine the GPS coordinates of the device.

Regarding claim 1, Park discloses  [Note: what Agrawal fails to disclose is strike-though] 
A global positioning system (GPS) registration tool (GRT) (Page 5, last paragraph, “The Wi-Fi terminal 20 is a smartphone having a Wi-Fi and GPS function, and a separate Wi-Fi AP information collection software (or program) that can collect AP information, GPS information and POI from the AP 10 around.”)  comprising: 

one or more indicators, wherein a color of each indicator is indicative of a status of registering the GPS coordinates in process (Page 6, paragraph 17, “The GPS information includes the number of satellites (nSAT), GPS reception status (GPS Status), and detailed GPS information (Latidude, Longitude, Altidude, etc.) used for location calculation. In this case, the GPS status indicates a reception status in color, and blue indicates a state in which GPS latitude and longitude coordinate information is being received and a state in which information can be collected, and red indicates no GPS latitude and longitude coordinate information.”, where FIG. 5 displays the GPS status indicator LED).

In reference to independent claim 1, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1. Specifically,
the prior arts made of record fail to teach or render obvious in any combination the claimed
features of: “wherein the GRT is configured to, in response to the SLC finding the GRT on the communications interface and turning on the light fixture, register GPS coordinates of the SLC and store the GPS coordinates of the SLC in the SLC”. Dependent claims 2-9 are also allowed due to their dependency on independent claim 1.

Independent claims 10 and 13 and their respective dependent claims are also allowed
due to a similar analysis using the prior arts made of record as independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648